Exhibit 10.2

 

PERFORMANCE SHARE AGREEMENT

 

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”), is entered into as of the
Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2011 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) to receive performance shares (the “Award”) under the Plan and as
set forth in this Agreement;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.                         Definitions.  The following terms used in this
Agreement shall have the meanings set forth in this paragraph 1:

 

a)             “Cause” shall have the meaning set forth in any applicable
agreement between the Company and Grantee regarding Grantee’s Service with the
Company and, if “Cause” is not so defined, shall mean any of the following:
(i) Grantee has failed or refused to substantially perform Grantee’s duties,
responsibilities, or authorities (other than any such refusal or failure
resulting from Grantee’s becoming Disabled); (ii) any commission by or
indictment of Grantee of a felony or other crime of moral turpitude;
(iii) Grantee has engaged in material misconduct in the course and scope of
Grantee’s Service with the Company, including, but not limited to, gross
incompetence, disloyalty, disorderly conduct, insubordination, harassment of
other employees or third parties, chronic abuse of alcohol or unprescribed
controlled substances, improper disclosure of confidential information, chronic
and unexcused absenteeism, improper appropriation of a corporate opportunity or
any other material violation of the Company’s personnel policies, rules or codes
of conduct or any fiduciary duty owed to the Company or its Affiliates, or any
applicable law or regulation to which the Company or its Affiliates are subject;
(iv) Grantee has committed any act of fraud, embezzlement, theft, dishonesty,
misrepresentation or falsification of records; or (v) Grantee has engaged in any
act or omission that is likely to materially damage the Company’s business,
including, without limitation, damages to the Company’s reputation.

 

b)             “Date of Termination” means the date on which Grantee’s Service
with the Company or an Affiliate terminates for any reason, provided, that a
Date of Termination shall not be deemed to occur by reason of a Grantee’s
transfer of Service between the Company and an Affiliate; further provided that
a Grantee’s Service shall not be considered terminated while Grantee is on a
leave of absence from the Company or an Affiliate approved by the Company or
such Affiliate.

 

c)              “Designated Beneficiary” means the beneficiary or beneficiaries
designated by Grantee in a writing filed with the Company in the form attached
hereto as Exhibit A.

 

d)             “Disabled” as it relates to Grantee shall have the meaning of
“Disabled” or such similar term set forth in any applicable agreement between
the Company and Grantee regarding Grantee’s Service with the Company and, if
“Disabled” or such similar term

 

--------------------------------------------------------------------------------


 

is not so defined, shall mean when (i) Grantee receives disability benefits
under either social security or the Company’s long-term disability plan, if any,
or (ii) the Company, upon the written report of a qualified physician designated
by the Company’s insurers, shall have determined (after a complete physical
examination of Grantee at any time after Grantee has been absent from the
Company for 90 or more consecutive calendar days) that Grantee has become
physically and/or mentally incapable of performing Grantee’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).

 

e)              “Good Reason” shall have the meaning set forth in any applicable
agreement between the Company and Grantee regarding Grantee’s Service with the
Company and, if “Good Reason” is not so defined, shall exist in the event any of
the following actions are taken without Grantee’s consent: (i) Grantee’s
authority with the Company is, or Grantee’s duties or responsibilities based on
Grantee’s position with the Company or any employment agreement or arrangement
between Grantee and the Company are, materially diminished relative to Grantee’s
authority, duties and responsibilities as in effect immediately prior to such
change; provided, however, that in no event shall removal of Grantee from the
position of manager, director or officer of any direct or indirect Affiliate of
the Company in connection with any corporate restructuring constitute Good
Reason; (ii) a material diminution in Grantee’s base salary or retainer
compensation as in effect immediately prior to such diminution; provided, that,
an across-the-board reduction in the base compensation and benefits of all
Service Providers of the Company by the same percentage amount (or under the
same terms and conditions) as part of a general base compensation reduction
and/or benefit reduction shall not constitute such a qualifying material
diminution; (iii) a material relocation of Grantee’s primary work location more
than 75 miles away from the then-current primary work location; or (iv) any
material breach by the Company of any provision of this Agreement or any
employment agreement or arrangement between Grantee and the Company.

 

f)               “Grantee” means the employee of the Company specified in the
grant notice issued by the Company on or about the Grant Date (the “Grant
Notice”).

 

g)              “Grant Date” means the date on which this Award was granted, as
set forth in the Grant Notice.

 

h)             “Performance Shares” means performance-based Stock Units (as
defined in the Plan) granted under this Agreement and subject to the terms of
this Agreement and the Plan.  The target number of “Performance Shares” (the
“Target “) granted under this Agreement is the number specified in the Grant
Notice, with the actual number of Performance Shares earned to be 0% - 200% of
the Target, based on Grantee’s continued provision of Services to the Company
and the level of attainment of the performance goals set forth in Exhibit B.

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2.                         Award.  Grantee is hereby granted a Performance Share
award covering the Target number of Performance Shares set forth in the Grant
Notice, with the Grantee being able to earn between

 

2

--------------------------------------------------------------------------------


 

0% and 200% of such Target amount based on the terms and conditions of this
Agreement.

 

3.                         Performance Goals.  Except as set forth in Section 4
below, the Performance Shares shall be earned solely in accordance with the
attainment of certain performance goals, as set forth in Exhibit B.

 

4.                         Termination of Services.  Except as may otherwise be
provided below, Grantee shall forfeit the right to earn any Performance Shares
that have not been earned in accordance with Section 3 and Exhibit B as of a
Date of Termination.  Notwithstanding the foregoing,

 

a)             In the event Grantee would be entitled to severance under the
Bonanza Creek Energy, Inc. Executive Change in Control Severance Plan (the “CIC
Severance Plan”) as a result of the circumstances giving rise to the Date of
Termination, then Grantee shall retain the right to earn any as of yet unearned
Performance Shares in accordance with Section 3 upon satisfaction of the
performance goals set forth in Exhibit B; and

 

b)             In the event that Grantee’s Date of Termination occurs within the
eighteen (18) month period following a Change in Control on account of
(i) Grantee’s termination of Service by the Company without Cause or
(ii) Grantee’s resignation from the Company for Good Reason, then Grantee shall
be deemed to have earned the maximum number of Performance Shares potentially
issuable hereunder in respect of the Performance Cycle set forth in Exhibit B
that were outstanding on the Date of Termination.

 

5.                         Payment.  Payment in respect of earned Performance
Shares shall be made by the Company following the Committee’s review and
certification of the attainment of the performance goals set forth in Exhibit B,
or following the Grantee’s Date of Termination pursuant to Section 4(b), as
applicable, but in all events as soon as administratively practicable during the
calendar year next following the calendar year in which the last day of the
Performance Cycle set forth in Exhibit B occurs.  The Company shall settle
earned Performance Shares by issuing the Grantee a number of shares of Stock
equal to the number of Performance Shares earned.

 

6.                         Withholding.  The issuance of Stock and the payment
of any cash under this Agreement are subject to withholding of all applicable
taxes.  At the election of Grantee, and subject to such rules and limitations as
may be established by the Board from time to time, such withholding obligations
may be satisfied through the surrender of shares of Stock (a) which Grantee
already owns, or (b) to which Grantee is otherwise entitled under the Plan;
provided, however, that shares described in this clause (b) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income).

 

7.                         No Stockholder Rights. Grantee shall have no voting,
dividend, or other stockholder rights in respect of the Performance Shares
granted hereunder.  Upon the issuance of shares of Stock as payment under this
Agreement, Grantee shall have all of the rights of a stockholder with respect to
such shares of Stock as of the date Grantee becomes the record owner of such
shares.

 

8.                         Dividend Equivalent Right.  Grantee shall be entitled
to a Dividend Equivalent Right entitling Grantee, with respect to each
Performance Share actually earned under this Agreement, to receive a cash
payment based on the regular cash dividends that would have been paid on an
equivalent

 

3

--------------------------------------------------------------------------------


 

number of shares of Stock during the period between the Grant Date of the
Performance Shares and the date the Performance Shares are paid pursuant to
Section 5.  All amounts payable as a result of such Dividend Equivalent Right
shall be accumulated and paid to Grantee in cash on the date that payment is
made in respect of the related Performance Shares in accordance with Section 5,
above.

 

9.                         Heirs and Successors.  This Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business.  If any rights of Grantee or benefits distributable to
Grantee under this Agreement have not been exercised or distributed,
respectively, at the time of Grantee’s death, such rights shall be exercisable
by the Designated Beneficiary, and such benefits shall be distributed to the
Designated Beneficiary, in accordance with the provisions of this Agreement and
the Plan.  If a deceased Grantee fails to designate a beneficiary, or if the
Designated Beneficiary does not survive Grantee, any rights that would have been
exercisable by Grantee and any benefits distributable to Grantee shall be
exercised by or distributed to the legal representative of the estate of
Grantee.  If a deceased Grantee designates a beneficiary and the Designated
Beneficiary survives Grantee but dies before the Designated Beneficiary’s
exercise of all rights under this Agreement or before the complete distribution
of benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.                  Administration.  The authority to manage and control the
operation and administration of this Agreement shall be vested in the Board or
the Committee, and the Board or the Committee shall have all powers with respect
to this Agreement as it has with respect to the Plan.  Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.

 

11.                  Plan Governs.  Notwithstanding anything in this Agreement
to the contrary, the terms of this Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by Grantee from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Board or the Committee from
time to time pursuant to the Plan.

 

12.                  Fractional Shares.  In lieu of issuing a fraction of a
share of Stock resulting from an adjustment of the Award pursuant to
Section 17.4 of the Plan or otherwise, the Company will be entitled to pay to
Grantee an amount equal to the fair market value of such fractional share.

 

13.                  Not An Employment Contract.  The Award will not confer on
Grantee any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Grantee’s Service at any time.

 

14.                  Notices.  Any written notices provided for in this
Agreement or the Plan shall be in writing and shall be deemed sufficiently given
if either hand delivered or if sent by fax or overnight courier, or by postage
paid first class mail.  Notices sent by mail shall be deemed received three
business days after mailing but in no event later than the date of actual
receipt.  Notices shall be directed, if to Grantee, at Grantee’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.

 

4

--------------------------------------------------------------------------------


 

15.                  Amendment.  This Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of Grantee and the Company without the consent of any other person.

 

16.                  409A Savings Clause.  All amounts payable hereunder are
intended to comply with the requirements of Code Section 409A, and this
Agreement shall be interpreted accordingly.

 

- - - - -

 

5

--------------------------------------------------------------------------------